Citation Nr: 0500699	
Decision Date: 01/11/05    Archive Date: 01/19/05

DOCKET NO.  03-20 964	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an effective date prior to November 7, 2000, 
for the assignment of a 100 percent disability evaluation for 
PTSD with major depressive disorder.


REPRESENTATION

Appellant represented by:	Richard La Pointe, Attorney at 
Law


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active service from April 1988 to May 1991.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 rating determination of 
a Regional Office (RO) of the Department of Veterans Affairs 
(VA). 


REMAND

After reviewing the claims file, the Board believes that 
additional adjudicative action by the RO is necessary before 
the Board may properly proceed with appellate review of the 
effective date issue on appeal. 

The veteran filed a claim of service connection for PTSD in 
June 1998.  By rating decision in March 1999, the RO denied 
this claim, and a reading of the March 1999 rating decision 
shows that the basis for the RO denial of the PTSD claim was 
that the claim was not "well-grounded."  The veteran did 
not file a notice of disagreement to initiate an appeal from 
that determination.  

On November 7, 2000, the veteran requested an increased 
rating for his service-connected hepatitis. 

In a June 2001 communication, the veteran indicated that he 
wished to "re-open" his PTSD claim.  

By rating decision in October 2001, the RO granted service 
connection for major depression secondary to the service-
connected hepatitis, and assigned a 70 percent rating 
effective November 7, 2000 (date of the claim for an 
increased rating for hepatitis).  

By rating decision in August 2002, the RO granted service 
connection for PTSD, redescribing the psychiatric disability 
for rating purposes as PTSD with major depressive disorder.  
The RO assigned a 100 percent rating, effective November 7, 
2000.  The present appeal arises from this August 2002 rating 
decision. 

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002).  Among other things, VCAA removed 
the requirement that a claim be "well-grounded" under 38 
U.S.C.A. § 5107.  The Board acknowledges that the March 1999 
rating decision which denied the PTSD claim on the basis that 
it was not "well-grounded" was prior to the enactment of 
VCAA, and the RO's adjudication under the "well-grounded" 
analysis was therefore proper.  

However, VCAA also provided for readjudication of certain 
cases which had been denied as not "well-grounded" and 
"became final during the period beginning on July 14, 1999, 
and ending on the date of the enactment of this Act [Nov. 9, 
2000]." Pub.L. 106-475, § 7(b)(2), Nov. 9, 2000, 114 Stat. 
2009.  With regard to the meaning of "became final," the 
Board notes that a January 9, 2001, internal directive by 
VA's Department of Veterans Benefits includes a statement 
that "a decision, whether by a regional office, the Board of 
Veterans' Appeals, the Court of Appeals for Veterans Claims, 
or the Court of Appeals for the Federal Circuit, becomes 
final when the period for filing an appeal from that decision 
expires without an appeal having been filed."  Fast Letter 
01-02.  

In view of the above, the Board believes that preliminary 
consideration of the correct effective date for the grant of 
service connection for PTSD should be undertaken by the RO to 
avoid any prejudice to the veteran.  The interpretation and 
application of VCAA effective date provisions could 
potentially impact the determination as to whether the March 
1999 rating decision is final and thus affect the analysis to 
be used in determining the correct effective date for the 
grant of service connection for PTSD.  

Accordingly, the case is hereby REMANDED to the RO for the 
following actions:

1.  The RO should review the claims file 
and make a formal determination as to the 
finality of the March 1999 rating 
decision which denied service connection 
for PTSD in light of the effective date 
provisions of VCAA.  The RO should then 
consider whether an effective date prior 
to November 7, 2000, is warranted for the 
grant of service connection for PTSD.  If 
an effective date prior to November 7, 
2000, is warranted for the grant of 
service connection for PTSD, the RO 
should determine the disability rating(s) 
warranted for PTSD during any period 
prior to November 7, 2000.  

2.  The veteran and his representative 
should be furnished an appropriate 
supplemental statement of the case and be 
afforded an opportunity to respond.  
Thereafter, the case should be returned 
to the Board for appellate review.  

The veteran and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


